Order entered October 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00798-CV

                                 DAVID FLORES, Appellant

                                               V.

                                 BLANCA FLORES, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-17367

                                           ORDER
       Before the Court is appellant’s October 23, 2014 “Motion to Extend Time to File

Appellate Brief and to File Court Reporter’s Record.” The reporter’s record is past due. On

September 15, 2014, the Court received a letter from Francheska Duffey, Official Court Reporter

for the 330th Judicial District Court of Dallas County, Texas, informing us that appellant had not

made any arrangements for payment of the reporter’s record.           Accordingly, we GRANT

appellant’s motion to the extent that we ORDER appellant to file, by NOVEMBER 4, 2014,

(1) written verification that appellant has requested the reporter’s record; and (2) written

verification that appellant has paid or made arrangements to pay the reporter’s fee or written

documentation that appellant has been found to be entitled to proceed without advance payment

of costs. If the Court does not receive the requested documentation by November 4, 2014, the
Court may order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).

       Appellant’s brief will be due thirty days after the reporter’s record is filed. See TEX. R.

APP. P. 38.6(a).

                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE